Citation Nr: 1235357	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-37 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an increased rating for peripheral neuropathy of the right foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left foot, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970 and again from May 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied peripheral neuropathy of the left and right foot, residuals of frostbite, and service connection for schizophrenia, paranoid type, with depression.  

The Board notes that the Veteran's claim for service connection for schizophrenia, paranoid type, with depression, continues to be decided as a new and material evidence claim.  The RO indicates, in pertinent part, that service connection for this condition was initially denied by rating decision of May 1992.  However, the Veteran was denied entitlement to nonservice-connected pension by rating decision of May 1992, not schizophrenia.  The Veteran's attorney has asked the RO on numerous occasions for evidence of the previous denial for service connection for schizophrenia, to no avail.  As there is no evidence of a previous denial for service connection for schizophrenia, the Veteran's claim for schizophrenia will be considered a de novo claim.  

Additionally, with respect to the Veteran's claim for service connection for schizophrenia, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the records in the file demonstrate a diagnosis of schizophrenia, depression, and anxiety disorder have also been diagnosed.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to service connection for schizophrenia, under Clemons it can be broadened to include a claim for service connection for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.  

The claim for entitlement to TDIU is not specifically in appellate status.  However, the Veteran's attorney raised the issue when he indicated that the Veteran was unemployable due to the Veteran's service-connected peripheral neuropathy of the feet.  Therefore, the issue of TDIU is an issue on appeal as part and parcel of the Veteran's peripheral neuropathy claims that are currently on appeal.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised on the record.  It is specifically argued that the Veteran is unemployable, at least in part, due to his peripheral neuropathy of the feet.  The Board agrees with the notion that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it is reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  

The Veteran claims that service connection is warranted for an acquired psychiatric disorder.  He maintains that while in service, he began to hear voices and that he did not report these incidents because he did not want anyone to think he was sick.  He asserts that his service-connected peripheral neuropathy of the feet is more severe than the current evaluations reflect.  Further, he states that he warrants a TDIU based on his service-connected peripheral neuropathy.  


The Veteran claims that he has had an acquired psychiatric disorder while in service and since that time.  Although it was a number of years after service before he was diagnosed with schizophrenia, he stated that he heard voices in service, but did not report this, as he did not want anyone to think he was sick.  His ex-wife and a next door neighbor indicated in statements in support of the claim, that he exhibited psychiatric symptoms shortly after his return from service in 1978.  His ex-wife stated that upon his discharge from service, he did not sleep well, would pace the floor, and act strangely.  She related that he exhibited paranoid behavior, had outbursts of rage, and rarely left the house.  His next door neighbor, who is also his sister, indicated in her statement that after the Veteran's return from service, he stayed in the house all of the time, had outbursts of rage and yelling, and exhibited paranoid behavior and a fear of people.  She related that these symptoms continued to get worse until he had a nervous breakdown in 1982.  At that time, he became suicidal.  All of these statements were received by VA in August 2012.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran has been diagnosed with schizophrenia, anxiety, and depression.  More specifically, the Veteran claims symptoms of schizophrenia since service, and lay evidence on the part of his ex-wife and sister indicate he has exhibited these symptoms since his return from service.  Although the Veteran has not submitted medical evidence that relates his current acquired psychiatric disorder to service, the Veteran is able to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. at 470.  Based on the elements set forth, the Veteran requires VA examination which addresses the aforementioned statements relative to the origin of his acquired psychiatric disorder.  

Additionally, the Veteran asserts that his frostbitten feet affect his gait.  He complained of numbness and burning of the feet.  In September 2007, the Veteran underwent a VA examination of his feet.  The examiner indicated that no EMG or nerve conduction study was performed on the Veteran's feet.  In April 2011, the Veteran underwent VA examination.  In May 2011, a nerve conduction study was performed, but no needle examination was performed, as the Veteran was on Coumadin.  It is unclear from the findings on the September 2007 or April 2011 VA examination as to whether the Veteran's neuropathy is mild, moderate, severe, or complete with foot drop, weakened adduction, and/or anesthesia covering the entire dorsum of the foot and toes.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  The VA examination must fully addresses the nature and severity of his neuropathy disability.  

Finally, the Board finds that the issue of TDIU has been reasonably raised as part and parcel of the increased rating claim for peripheral neuropathy of the feet.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that even if the schedular rating is less than total, a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In this case, the Veteran is unemployed, and may well be unemployable.  It is not clear as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities, or whether his nonservice-connected disabilities also have an effect on his ability to be employed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.

2.  The Veteran shall be afforded a VA psychological examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  The examiner shall  provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disorder (to include schizophrenia, anxiety disorder, and/or depression) had onset in-service or within one year of service discharge, or is otherwise shown to have been incurred in, aggravated, or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's statements and those of his ex-wife and sister, regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The Veteran shall be afforded a VA neurological examination of the feet to determine the current severity of his service-connected peripheral neuropathy of both feet.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should identify if any other nerve besides the external popliteal (common peroneal) group is  involved.  He or she should also indicate whether the Veteran experiences mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve group(s).  

4.  The RO shall then consider the TDIU issue in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of a VA examination and/or opinion, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, results in impairment sufficient to make the Veteran unable to secure or follow substantially gainful employment.  

5.  After completion of the above, if any issue remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


